       Case 1:16-cv-01920-CKK-RMM Document 67 Filed 02/15/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
JAQUIA BUIE,                                    )
                                                )
Plaintiff,                                      )
                                                )
v.                                              ) Civil Action No. 16-cv-01920 (CKK/RMM)
                                                )
DISTRICT OF COLUMBIA, et al.,                   )
                                                )
Defendants.                                     )
                                                )

                         MEMORANDUM OPINION AND ORDER

        Plaintiff, Jaquia Buie (“Ms. Buie”), contends that Defendant District of Columbia (“the

District”) failed to adequately prepare its Rule 30(b)(6) witness for a December 12, 2018

deposition. Plaintiff’s counsel adjourned the deposition for that reason and has asked the Court

to order that the deposition be reconvened with a properly prepared witness. The District

contends that it should not be required to produce a witness for a further 30(b)(6) deposition

because its original witness was prepared, and Ms. Buie improperly and prematurely adjourned

the deposition. Having considered the parties’ arguments, the record, and applicable law, the

Court concludes that the deposition should be reconvened and will order the District to designate

and provide a fully prepared witness.

                                        BACKGROUND

        Defendant Darrell L. Best (“Mr. Best”) sexually assaulted Ms. Buie when he was an

officer with the District of Columbia Metropolitan Police Force (“MPD”). See Buie v. District of

Columbia, 273 F. Supp. 3d 65, 66 (D.D.C. 2017). Mr. Best pled guilty to sexually abusing Ms.

Buie and was sentenced to eighteen years in prison. Id. Consequently, Ms. Buie sued Mr. Best,
       Case 1:16-cv-01920-CKK-RMM Document 67 Filed 02/15/19 Page 2 of 8



the District, and Mayor Muriel Bowser.1 See Compl. ¶¶ 1–4, ECF No. 1. The Complaint

alleges, inter alia, that MPD had a practice and custom of failing to provide adequate training to

prevent sexual misconduct by its officers, or to appropriately sanction or discipline officers who

engaged in such conduct, thereby creating an environment that facilitated Mr. Best’s assault of

Ms. Buie. See id. ¶¶ 48–55, 85–87, 98–100. Ms. Buie further contends that Mr. Best had

engaged in sexual misconduct before he assaulted Ms. Buie and faults the District for failing to

adequately redress that conduct. See id. ¶¶ 4–14, 22–26, 62–64, 87, 97–102.

        On February 23, 2018, Ms. Buie served the District with a Rule 30(b)(6) Notice of

Deposition. See Mem. P. & A. in Supp. of Pl.’s Mot. at 11–15 (“30(b)(6) Notice”), ECF No. 41-

1. The 30(b)(6) Notice asked the District to designate an official to testify regarding, inter alia,

three topics: (1) Mr. Best’s personnel, disciplinary, and training files; (2) the disciplinary files

and documents concerning the training, supervision, termination, or resignation of other MPD

members involved in instances of alleged sexual misconduct and harassment; and (3) the

methodology and procedures the MPD uses to make significant personnel decisions concerning

MPD members involved in alleged sexual harassment or sexual misconduct. See id. Despite the

District’s challenge, the undersigned found that those three topics were relevant to central issues

in dispute and ordered the District to designate a Rule 30(b)(6) witness to respond to those

subject areas during a deposition. See Buie v. District of Columbia, 327 F.R.D. 1, 7–14 (2018).

        On December 12, 2018, Ms. Buie deposed the District’s designated 30(b)(6) witness, Mr.

Sylvan Altieri. See Tr. of Deposition of Sylvan Altieri (“Altieri Tr.”), ECF No. 66-1. Mr. Altieri

testified that he had prepared for the deposition by reviewing paperwork that was provided to

him. Altieri Tr. 12:8–14. That paperwork included MPD general orders, particularly those



   1
       Mayor Bowser has been dismissed from this action. See Buie, 273 F. Supp. 3d at 69.
                                                   2
        Case 1:16-cv-01920-CKK-RMM Document 67 Filed 02/15/19 Page 3 of 8



involving disciplinary actions and serious misconduct, and certain case files. Altieri Tr. 15:1–

16:6.

        After approximately an hour of testimony, Ms. Buie’s counsel terminated the deposition

because he believed that Mr. Altieri’s responses to the questions posed revealed that Mr. Altieri

was not sufficiently prepared for the deposition. Altieri Tr. 55:17–58:19. Specifically, when

asked whether he had reviewed the “the Janice Lee case,” Mr. Altieri stated that he did not recall

whether he had done so. Altieri Tr. 15:7–8. In addition, when asked what the Lee case and

Renit Jones case pertained to, Mr. Altieri stated that he did not recall. Altieri Tr. 15:5–12.

Plaintiff’s counsel also was dissatisfied with Mr. Altieri’s responses to questions about the

average number of cases that MPD’s Internal Affairs Division (“IAD”) received. Altieri Tr.

54:5–6, 56:5–59:4. When Plaintiff’s counsel suspended the deposition, the District stated for

the record that the witness was “ready to testify” and that the District would not make the

witness available for a further deposition absent a court order. Altieri Tr. 58:20–59:4.

        On December 13, 2018, the parties presented this discovery dispute to the Court, and

Judge Kollar-Kotelly referred the dispute to the undersigned. See 12/12/2018 Min. Order. The

parties submitted a summary of their dispute and a copy of the deposition transcript to the

undersigned via electronic mail on December 14, 2018. See 12/14/2018 Email to Magistrate

Judge Meriweather Chambers (“Email Brief”), ECF No. 66-2. The undersigned held a motions

hearing on January 3, 2019. After the hearing, the parties filed the deposition transcript and the

email summarizing their respective positions. See Notice, ECF No. 66.

                                      LEGAL STANDARD

               Rule 30(b)(6) allows a party to depose a corporation or government entity through

         representatives designated to speak on behalf of the entity. See FED. R. CIV. P. 30(b)(6);



                                                  3
      Case 1:16-cv-01920-CKK-RMM Document 67 Filed 02/15/19 Page 4 of 8



McKesson Corp. v. Islamic Republic of Iran, 185 F.R.D. 70, 79 (D.D.C.1999). The 30(b)(6)

deponent “should not only testify about matters within his or her own personal knowledge, but

also about matters [of] which the receiving entity has reasonable knowledge and access.”

McKesson, 185 F.R.D. at 79. The primary purpose of a Rule 30(b)(6) deposition is to prevent

“bandying,” the practice in which individuals within a corporation are deposed in turn but each

disclaims knowledge of the facts that are clearly known to individuals within the organization

and thereby to the organization itself. See FED. R. CIV. P. 30(b)(6), advisory committee’s notes

to 1970 amendment; see also Banks v. Office of the Senate Sergeant-at-Arms, 241 F.R.D. 370,

372 (D.D.C. 2008).

       A party that has been served with a 30(b)(6) deposition notice that describes with

reasonable particularity the matters on which examination is requested has several

responsibilities. See Alexander v. FBI, 186 F.R.D. 137, 139–41 (D.D.C.1998). First, the

responding party must designate a deponent knowledgeable on the subject matter identified as a

topic of inquiry. See id. at 141. Second, if more than one deponent is necessary to respond to all

necessary topics, the responding party must designate multiple deponents. Id. Third, the

responding entity must prepare the deponent so that he or she can testify on matters within his or

her personal knowledge as well as those “reasonably known” by the responding

entity. Id.; Myrdal v. District of Columbia, 248 F.R.D. 315, 317 (D.D.C. 2008); accord Prasad

v. George Wash. Univ., 325 F.R.D. 1, 6 (D.D.C. 2018). Finally, the responding entity has a duty

to substitute an appropriate deponent “when it becomes apparent that the previous deponent is

unable to respond to certain relevant areas of inquiry.” Alexander, 186 F.R.D. at 141.




                                                4
      Case 1:16-cv-01920-CKK-RMM Document 67 Filed 02/15/19 Page 5 of 8



                                           ANALYSIS

       The parties’ discovery dispute presents a straightforward question: Did Mr. Altieri’s

testimony demonstrate that he was inadequately prepared to testify as a 30(b)(6) witness

regarding the noticed topics, or did Plaintiff’s counsel prematurely and improperly suspend the

deposition? Ms. Buie contends that Mr. Altieri was unable to answer fundamental questions

regarding the IAD and past investigations of sexual misconduct involving Mr. Best, that

suspending the deposition was a reasonable response to that situation, and that reconvening the

deposition is the proper remedy for the District’s failure to meet its Rule 30(b)(6) obligations.

See Email Brief at 1. The District counters that the witness was prepared and asserts that Ms.

Buie has waived her right to reconvene the deposition because the premature termination of the

deposition was not justified. See id. at 1–2. Although counsel could have more fully developed

this issue during the deposition, Mr. Altieri’s answers suggest that he lacked familiarity with

critical areas of inquiry. Accordingly, for the reasons set forth below, the Court will order the

District to provide a fully prepared 30(b)(6) witness for further questioning on the noticed topics.

       Ms. Buie’s 30(b)(6) Notice asked the District to testify about Mr. Best’s personnel,

disciplinary, and training files and the disciplinary files and documents concerning the training,

supervision, termination, or resignation of other MPD members involved in instances of alleged

sexual misconduct and harassment. See 30(b)(6) Notice at 14. That notice, paired with this

Court’s prior ruling, should have alerted the District that its witness should be prepared to

address prior instances of alleged sexual misconduct by Mr. Best or other MPD officers,

including any files related to disciplinary actions or IAD investigations of the alleged

misconduct. As the Court previously observed, “Mr. Best’s conduct, the scope of any training




                                                 5
      Case 1:16-cv-01920-CKK-RMM Document 67 Filed 02/15/19 Page 6 of 8



and supervision that might have deterred sexual misconduct and his assault of Ms. Buie, and the

District’s response to Mr. Best’s alleged prior misconduct comprise the central issues in this

case,” the relevance of which “can hardly be overstated.” Buie, 327 F.R.D. at 8.

       Mr. Altieri’s inability to recall whether he had reviewed the Janice Lee case files, or to

recall what that case or the Renit Jones case concerned, suggests that he was inadequately

prepared for the deposition. Ms. Buie asserts that both the Lee and Jones case files concerned

investigations of prior sexual misconduct committed by Mr. Best; the District has not disputed

that description of the files’ contents. See Email Brief at 1. Ms. Buie further asserts that Mr.

Best was demoted based on an incident of misconduct addressed in one of those case files. See

id. As both cases concerned a central issue in this matter which was clearly within the scope of

the 30(b)(6) notice, the District “ha[d] an obligation to educate its witnesses so that they are

prepared to testify” about those files. Buie, 327 F.R.D. at 8. Mr. Altieri’s apparent lack of

familiarity with those files suggests that the District failed to meet that duty.

       The Court recognizes that Mr. Altieri may have been familiar with the investigations and

misconduct allegations discussed in the Jones and Lee case files, but simply unable to recall

them when prompted only by the names. Unfortunately, neither party’s counsel developed a

record to clarify whether that was true. Plaintiff’s counsel could have rephrased the question or

asked follow-up questions to probe Mr. Altieri’s knowledge and establish whether Mr. Altieri

was truly incapable of testifying about those prior instances of misconduct. Defense counsel

could have asked questions on redirect or asked to take a break so that Mr. Altieri could refresh

his recollection by reviewing the files. The apparent acrimony between counsel likely

contributed to counsel’s failure to pursue such measures before the deposition was suspended.




                                                   6
      Case 1:16-cv-01920-CKK-RMM Document 67 Filed 02/15/19 Page 7 of 8



        As the transcript does not corroborate the District’s assertion that Mr. Altieri was fully

prepared to address the relevant topics — which would require him to be familiar with and able

to testify about the Jones and Lee case files — the Court will allow Ms. Buie to reconvene the

30(b)(6) deposition. The District’s apparent “failure to educate its 30(b)(6) witness with respect

to the [District’s] full knowledge of topics noticed for the deposition is effectively a failure to

appear.” Covad Comm’ns Co. v. Ravonet, 267 F.R.D. 14, 24 (D.D.C. 2012) (internal citation

omitted). However, this ruling should not be construed as an invitation to suspend future

depositions if counsel is dissatisfied with the witness’s answers. If a similar situation arises

again, counsel should take intermediate steps to thoroughly confirm the scope of the witness’s

knowledge of a noticed topic, or at a minimum allow opposing counsel to explore that issue on

redirect, before ending a deposition.

        Finally, the combative behavior that counsel exhibited during the deposition and motions

hearing warrants a reminder regarding civility. “While lawyers have an obligation to represent

clients zealously . . . incivility to opposing counsel, adverse parties . . . and other participants in

the legal process demeans the legal profession, undermines the administration of justice, and

diminishes respect for both the legal process and results of our systems of justice.” D.D.C. R.

App. A at 130. Counsel must remain professional despite their disagreements and adversarial

positions.

                                           CONCLUSION

        For the foregoing reasons, the Court hereby ORDERS that the District shall designate

and present a witness to testify at a reconvened Rule 30(b)(6) deposition, which should be held

on a mutually agreeable date selected by the parties. The District shall have the discretion to




                                                   7
      Case 1:16-cv-01920-CKK-RMM Document 67 Filed 02/15/19 Page 8 of 8



select an appropriate deponent and should ensure that the witness is prepared to testify regarding

the noticed topics.

                                                                       2019.02.15
Date: February 15, 2019
                                                                       17:18:06 -05'00'
                                             ROBIN M. MERIWEATHER
                                             UNITED STATES MAGISTRATE JUDGE




                                                8
